ACCEPTED
                                                                                               04-15-00021-CV
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                         11/10/2015 9:31:50 AM
                                                                                                KEITH HOTTLE
                                                                                                        CLERK

                                  NO. 04-15-00021-CV

                                                                            FILED IN
                                    IN THE                           4th COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
                           COURT OF APPEALS FOR THE                  11/10/2015 9:31:50 AM
                        FOURTH COURT OF APPEALS DISTRICT                 KEITH E. HOTTLE
                              SAN ANTONIO, TEXAS                              Clerk
                                        ______________

               BOARD OF ADJUSTMENT FOR THE CITY OF SAN ANTONIO
                                APPELLANT

                                          VERSUS


                            MICHAEL AND THERESA HAYES
                                    APPELLEES
                                        ______________

             APPEAL FROM THE COUNTY COURT AT LAW NUMBER TEN, BEXAR COUNTY, TEXAS
                                      NO. 2014CV00284



             Appellees’ Unopposed Motion to Postpone Oral Argument


     Pursuant to Texas Rule of Civil Procedure 10.5(c), Appellees Michael and

Theresa Hayes file this Unopposed Motion to Postpone Oral Argument.

     1.      On October 26th, this Court scheduled oral argument for December 16,

2015. This date presents a conflict for Appellees’ counsel because David Earl is

getting married on December 12, 2015, and will be on his honeymoon out of the

country thereafter through December 23, 2015. Leslie Hyman will be travelling to

visit family out of state from December 25 through January 5, 2016. These trips

were scheduled before this Court scheduled oral argument.



{00071220}
     2.        Appellant does not oppose postponing oral argument.

     3.        In accordance with Texas Rule of Appellate Procedure 10.5(c), Appellees

move to postpone oral argument and reschedule it for any day after January 5,

2016.

             WHEREFORE Appellees pray that this Motion be granted such that oral

argument, currently set for December 16, 2015, be postponed to any day after

January 5, 2016.

                                             Respectfully submitted,
                                             PULMAN, CAPPUCCIO,
                                             PULLEN, BENSON & JONES, LP
                                             2161 NW Military Highway, Suite 400
                                             San Antonio, Texas 78213
                                             www.pulmanlaw.com
                                             (210) 222-9494 Telephone
                                             (210) 892-1610 Facsimile

                                             By: /s/ Leslie Sara Hyman
                                                 Elliott S. Cappuccio
                                                 State Bar No. 24008419
                                                 ecappuccio@pulmanlaw.com
                                                 Leslie Sara Hyman
                                                 State Bar No. 00798274
                                                 lhyman@pulmanlaw.com
                                                 Brennan R. Kucera
                                                 State Bar No. 24076491
                                                 bkucera@pulmanlaw.com




{00071220}                                 – 2 –
                                        EARL & ASSOCIATES, P.C.
                                        David L. Earl
                                        State Bar No. 06343030
                                        Megan J. Clay
                                        State Bar No. 24077729
                                        601 NW Loop 410, Suite 390
                                        San Antonio, Texas 78216
                                        (210) 222-1500 Telephone
                                        (210) 222-9100 Facsimile

                                        ATTORNEYS FOR APPELLEES
                                        MICHAEL AND THERESA HAYES



                             CERTIFICATE OF SERVICE

     I certify that on the 10th day of November, 2015, the foregoing Appellees’

Unopposed Motion to Postpone Oral Argument has been transmitted by electronic

service in accordance with the requirements of the Texas Rules of Appellate

Procedure addressed as follows:

        Via Email: alopezoffice@gmail.com
        Albert López
        Law Offices of Albert López
        14310 Northbrook Drive, Suite 200
        San Antonio, Texas 78232



                                        /s/ Leslie Sara Hyman
                                        Leslie Sara Hyman




{00071220}                            – 3 –